Title: To George Washington from John Beatty, 3 January 1779
From: Beatty, John
To: Washington, George


  
    Sir
    Elizth Town [N.J.] 3d Jany 1779
  
  On my arrival at this place with a View of Negociating the Exchange of a Number of Marine Prisoners: I am prohibited by the Commanding Officer at this post of conducting my Business in the usual manner, but am informed that previous to my sending in any Prisoners, it is necessary that I should have a particular and Special Order from Your Excellency for that purpose—As this mode of proceedure was intirely New and for which I had received no Warrant or Instructions; I took the Liberty of asking General Maxwell whether the Order implied in it the Exchange of Prisoners or was meant only to prevent the too frequent passing of private Persons and by which an intercourse was kept up with the Enemy. He replied, the prohibition was General and that he could by no means admit of Prisoners going in as  
    
    
    
    hitherto upon my pass, but that it was necessary I should have Your Excellency’s Special Order.
As a Number of Prisoners are now on their way from Phila. for New York, and the General has refused them Quarters in this place I am to request your Excellencys immediate Instructions in this case Setting forth the Line of Conduct I am in future to pursue. I am with great respect Your Excellency’s Most Obt and most Humble Servt
  
    Jno. Beatty
  
  
P.S. The necessitous call of the Prisoners at N. York for an immediate Supply of Provisions for their support urges me to apply for Your Excellencys Passport for that purpose.
  
